 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jerry Louis Nunez,                                  No. CV-18-08034-PCT-JAT
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          Pending before this Court is Petitioner’s Petition for Writ of Habeas Corpus. On
16   February 28, 2019, the Magistrate Judge to whom this case was assigned issued a Report
17   and Recommendation (“R&R”) recommending that the Petition in this case be denied
18   because it is barred by the statute of limitations. (Doc. 19).
19          Neither party filed objections to the R&R. Instead, Petitioner filed a motion to
20   dismiss stating, “I am not any good at legal work and want the chance to be able to save
21   enough money to hire an attorney sometime in the future.” (Doc. 20). Respondents did
22   not respond to this motion. The Court deems Respondents’ failure to oppose the motion
23   to be their consent to the motion being granted. See L.R. Civ. 7.2(i).
24          As the R&R indicates, there is a one-year statute of limitations for petitioners to file
25   habeas proceedings. As a result, Petitioner’s stated intent of hiring an attorney sometime
26   in the future to re-bring this case is not realistic. However, the R&R’s unobjected-to
27   conclusion is that this case is already barred by the statute of limitations; thus, dismissal
28   will not prejudice Petitioner.
 1         Accordingly,
 2         IT IS ORDERED that the motion to dismiss (Doc. 20) is granted. This case is
 3   dismissed, without prejudice, and the Clerk of the Court shall enter judgment accordingly.
 4         IT IS FURTHER ORDERED that the Report and Recommendation (Doc. 19) is
 5   deemed to be moot as a result of the dismissal.
 6         Dated this 29th day of March, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
